Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 1 of 20 Page ID
                                  #:2205




                     EXHIBIT 7
                    Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 2 of 20 Page ID
                                                      #:2206
                                                                              Kia Class Vehicle Safety Advertisements




                                                                    Kia

Make        Model      Representation re: Class Vehicle Safety                                               Source
            Year
Forte       2010       Kia Motors America Introduces All-new Kia Forte – Kia’s New Compact Sedan             February 11, 2009 Press
                       Makes its Debut at the 2009 Chicago Auto Show                                         Release

                       Forte offers a class-leading level of standard safety equipment, with features such
                       as active front headrests, advanced two-stage airbags, front seat-mounted and side
                       curtain airbags, four-wheel disc brakes with an antilock brake system (ABS),
                       electronic stability control (ESC) and traction control (TCS), and a tire pressure
                       monitoring system (TPMS).
Forte       2011       2011 Kia Forte And All-New Forte 5-Door                                               October 11, 2010 Press
                                                                                                             Release
                       Launched under Kia Motors' ongoing dramatic design-led transformation, both
                       vehicles seamlessly blend style, value, technology, safety features and comfort.
                       Since its debut in Summer 2009, the Forte compact sedan has racked up an
                       impressive list of accolades, including being named a 2010 “Top Safety Pick” by
                       the Insurance Institute for Highway Safety (IIHS).

                       Impressive List of Safety Features

                       Forte offers an exceptional level of standard safety equipment, with features such
                       as front active headrests, dual advanced front airbags, front seat-mounted and side
                       curtain airbags, full-length side curtain airbags.




1992112.2
                                                                Ex. 7 - Page 1
                    Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 3 of 20 Page ID
                                                      #:2207
                                                                              Kia Class Vehicle Safety Advertisements




                                                                    Kia

Make        Model      Representation re: Class Vehicle Safety                                                Source
            Year
Forte       2012       From six airbags to Electronic Stability Control (ESC), the Forte has a                Kia Forte 2012 Vehicle
                       comprehensive list of advanced safety systems. These safety features are standard      Brochure
                       equipment on every Forte.

                       2011 Top Safety Pick

                       Dual front airbags, front-seat-mounted side airbags and side curtain airbags for
                       both front and rear seating positions are managed by an advanced sensor system.
                       Forte wraps all of this — and you— in a protective, high-strength steel-reinforced
                       body.

                       This advanced system monitors the severity of an impact, the presence of a front
                       passenger and seat-belt use, and then controls airbag inflation accordingly.
Forte       2013       Ready for the unexpected - Forte’s safety systems are designed to help minimize        Kia Forte 2013 Vehicle
                       injury when a collision is unavoidable. The front seats feature active headrests and   Brochure
                       seat-belt pretensioners. Dual front airbags, front-seat-mounted side airbags and
                       side curtain airbags for both front and rear seating positions are managed by an
                       advanced sensor system. Forte wraps all of this – and you – in a protective, high-
                       strength steel-reinforced body.

                       Top Safety Pick 2012




1992112.2
                                                                Ex. 7 - Page 2
                    Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 4 of 20 Page ID
                                                      #:2208
                                                                              Kia Class Vehicle Safety Advertisements




                                                                    Kia

Make        Model      Representation re: Class Vehicle Safety                                                Source
            Year
Forte       2013       2013 Kia Forte And Forte 5-door – Popular Compact Sedan and 5-Door Continue July 2, 2012 Press Release
                       to Offer Style, Comfort and Fuel Efficiency

                       Forte sedan and its sibling hatchback return to the Kia vehicle lineup for 2013
                       with an impressive combination of smart styling, value, technology, safety
                       features and comfort.

                       Plethora of Standard Safety Features – Forte offers an impressive array of standard
                       safety equipment, featuring front active headrests, dual advanced front airbags,
                       front seat-mounted and side curtain airbags, full-length side curtain airbags, side-
                       impact door beams, front and rear crumple zones, four-wheel disc brakes with an
                       Antilock Brake System (ABS), Electronic Brake-force Distribution (EBD) and a
                       Brake Assist System (BAS), Electronic Stability Control.
Forte       2010       2010 Kia Forte Koup                                                                    February 8, 2010 Press
Koup                                                                                                          Release
                       Forte Koup offers a class-leading level of standard safety equipment, with features
                       such as dual front advanced airbags, front seat-mounted and side curtain airbags,
                       four-wheel disc brakes with an antilock brake system (ABS), electronic stability
                       control (ESC) and a tire pressure monitoring system (TPMS).




1992112.2
                                                                Ex. 7 - Page 3
                    Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 5 of 20 Page ID
                                                      #:2209
                                                                              Kia Class Vehicle Safety Advertisements




                                                                    Kia

Make        Model      Representation re: Class Vehicle Safety                                               Source
            Year
Forte       2011       2011 Kia Forte Koup – Performance Inspired Two-Door Coupe Offers                      October 11, 2010 Press
Koup                   Comprehensive Package                                                                 Release

                       Kia's first-ever two-door coupe offers same distinctive Kia style, value and safety
                       features as sedan Forte Koup embodies the brand's current designed-led
                       transformation and raises the bar in its segment with impressive style and a blend
                       of standard comfort, technology, performance and safety features that results in a
                       comprehensive package.

                       Forte Koup offers the same impressive list of standard safety equipment as the
                       sedan, with features such as front active headrests, dual advanced front airbags,
                       front seat-mounted and side curtain airbags, full-length side curtain airbags…
Forte       2012       From six airbags to Electronic Stability Control (ESC), the Forte has a               Kia Forte 2012 Vehicle
Koup                   comprehensive list of advanced safety systems. These safety features are standard     Brochure
                       equipment on every Forte.

                       2011 Top Safety Pick

                       Dual front airbags, front-seat-mounted side airbags and side curtain airbags for
                       both front and rear seating positions are managed by an advanced sensor system.
                       Forte wraps all of this — and you— in a protective, high-strength steel-reinforced
                       body.

                       This advanced system monitors the severity of an impact, the presence of a front
                       passenger and seat-belt use, and then controls airbag inflation accordingly.




1992112.2
                                                                Ex. 7 - Page 4
                    Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 6 of 20 Page ID
                                                      #:2210
                                                                              Kia Class Vehicle Safety Advertisements




                                                                    Kia

Make        Model      Representation re: Class Vehicle Safety                                                Source
            Year
Forte       2012       2012 Kia Forte Koup Fuel-Efficient Koup Exudes Attitude with Eye-Catching              September 26, 2011 Press
Koup                   Design and Plethora of Standard Amenities                                              Release

                       Kia's first-ever two-door coupe offers an impressive blend of standard comfort,
                       technology, performance and safety features.

                       Forte Koup offers the same impressive list of standard safety equipment as its
                       sedan and hatchback siblings, with features such as front active headrests, dual
                       advanced front airbags, front seat-mounted and side curtain airbags, full-length
                       side curtain airbags…
Forte       2013       Ready for the unexpected - Forte’s safety systems are designed to help minimize        Kia Forte 2013 Vehicle
Koup                   injury when a collision is unavoidable. The front seats feature active headrests and   Brochure
                       seat-belt pretensioners. Dual front airbags, front-seat-mounted side airbags and
                       side curtain airbags for both front and rear seating positions are managed by an
                       advanced sensor system. Forte wraps all of this – and you – in a protective, high-
                       strength steel-reinforced body.

                       Top Safety Pick 2012




1992112.2
                                                                Ex. 7 - Page 5
                    Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 7 of 20 Page ID
                                                      #:2211
                                                                              Kia Class Vehicle Safety Advertisements




                                                                    Kia

Make        Model      Representation re: Class Vehicle Safety                                            Source
            Year
Forte       2013       2013 Kia Forte Koup – Two-Door Coupe Evokes Passion with Eye-Catching              July 10, 2012 Press Release
Koup                   Design and Fun-to- Drive Performance

                       Kia's two-door coupe continues to offer a blend of performance, comfort,
                       technology and safety features with added styling enhancements and convenience
                       features for 2013.

                       Forte Koup offers the same impressive list of standard safety equipment as its
                       sedan and hatchback siblings, with features such as front active headrests, dual
                       advanced front airbags, front seat-mounted and side curtain airbags, full-length
                       side curtain airbags…
Optima 2011            ALL-NEW 2011 KIA OPTIMA                                                            October 11, 2010 Press
                                                                                                          Release
                       Safety-Minded

                       The 2011 Optima is equipped with a high level of standard safety features, as is
                       the rest of the Kia line-up. This includes six airbags (dual advanced front and
                       front-seat mounted side as well as full-length side curtain).

                       Kia is poised to continue its momentum and will continue to build the brand
                       through design innovation, quality, value, safety features and new technology.




1992112.2
                                                                Ex. 7 - Page 6
                    Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 8 of 20 Page ID
                                                      #:2212
                                                                              Kia Class Vehicle Safety Advertisements




                                                                    Kia

Make        Model      Representation re: Class Vehicle Safety                                                Source
            Year
Optima 2012            Advanced Safety Systems – All Optimas have a long list of standard safety              Kia Optima 2012 Vehicle
                       features, including six airbags, Electronic Stability Control and Vehicle              Brochure
                       Stability Management.

                       Prepare for the unexpected. Optima’s safety systems are designed to help
                       minimize injury when a traffic accident is unavoidable. The front seat belts feature
                       height-adjustable anchors and pretensioners. Dual front airbags, front-seat-
                       mounted side airbags and side curtain airbags are managed by an advanced sensor
                       system.20 Optima wraps all of this — and you — in a protective, high-strength
                       steel-reinforced body.

                       Airbag & Seat-Belt Sensors – This advanced system monitors the severity of
                       an impact, the presence of a front passenger and seat-belt use, and then controls
                       airbag inflation accordingly.
Optima 2013            NHTSA Five-Star Crash Safety Rating                                                    Kia Optima 2013 Vehicle
                                                                                                              Brochure
                       Optima’s safety systems are designed to help minimize injury when a traffic
                       accident is unavoidable. The front seat belts feature height-adjustable anchors and
                       pretensioners. Dual front airbags, front-seat-mounted side airbags and side curtain
                       airbags are managed by an advanced sensor system. Optima wraps all of this —
                       and you — in a protective, high-strength steel-reinforced body.

                       This advanced system monitors the severity of an impact, the presence of a front
                       passenger and seat-belt use, and then controls airbag inflation accordingly.




1992112.2
                                                                Ex. 7 - Page 7
                    Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 9 of 20 Page ID
                                                      #:2213
                                                                              Kia Class Vehicle Safety Advertisements




                                                                    Kia

Make        Model      Representation re: Class Vehicle Safety                                              Source
            Year
Optima 2013            2013 Kia Optima Stunningly Styled Midsize Sedan Offers High Levels of                June 28, 2012 Press Release
                       Technology, Impressive Power and Fuel Efficiency

                       Built at Kia's U.S. plant based in West Point, Georgia, the Optima returns to the
                       lineup in 2013 with the same unbeatable combination of head-turning design, fun-
                       to-drive performance, modern amenities and long list of standard safety features.

                       The 2013 Optima is equipped with a comprehensive suite of standard safety
                       features. All trims come outfitted with driver and passenger advanced front
                       airbags, front seat-mounted side airbags, first and second row side curtain
                       airbags…
Optima 2014            With world-class engineering, exceptional performance and advanced safety            Kia Optima 2014 Vehicle
                       systems, the 2014 Kia Optima gives you good reason to be passionate about            Brochure
                       driving a midsize sedan.

                       2013 top Safety Pick+ Insurance Institute for Highway Safety

                       NHTSA Five-Star Crash Safety rating

                       Designed to help protect driver and passengers. Optima is equipped with passive
                       safety systems designed to help minimize injury when certain traffic accidents are
                       unavoidable. An advanced airbag system helps protect driver and passengers with
                       dual front, front seat-mounted side, and full-length side curtain airbags.




1992112.2
                                                                Ex. 7 - Page 8
                Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 10 of 20 Page ID
                                                   #:2214
                                                                           Kia Class Vehicle Safety Advertisements




                                                                  Kia

Make        Model   Representation re: Class Vehicle Safety                                                 Source
            Year
Optima 2015         Safety systems help add peace of mind in certain situations. That’s why all Optima Kia Optima 2015 Vehicle
                    models are equipped with advanced safety systems engineered to help you            Brochure
                    maintain control, even in challenging road conditions and in some emergency
                    situations. They function automatically, leaving you free to focus on the road.

                    Airbag & Seat-Belt Sensors – This advanced system monitors the
                    severity of certain impacts, the presence of a front passenger and seat-belt use, and
                    then controls airbag inflation accordingly

                    Designed to help protect driver and passengers. Optima is equipped with passive
                    safety systems designed to help minimize injury when certain traffic accidents are
                    unavoidable. An advanced airbag system helps protect driver and passengers with
                    dual front, front seat-mounted side, and full-length side curtain airbags.
Optima 2016         Advanced engineering for your protection – At Kia, the process of improving all         Kia Optima 2016 Vehicle
                    aspects of safety is relentless. Year after year, engineering advances and              Brochure
                    breakthroughs in material design lead Kia’s engineers to produce vehicles with
                    more strategically placed airbags, measurably stronger body construction, and
                    advanced sensors, all to increase your peace of mind.

                    Advanced Airbag System – An advanced airbag system helps protect driver and
                    passengers with dual front, front seat-mounted side, and full-length side curtain
                    airbags and is complemented by a driver’s knee airbag.




1992112.2
                                                              Ex. 7 - Page 9
                Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 11 of 20 Page ID
                                                   #:2215
                                                                           Kia Class Vehicle Safety Advertisements




                                                                   Kia

Make        Model   Representation re: Class Vehicle Safety                                                 Source
            Year
Optima 2016         All-new 2016 Kia Optima Receives Top Safety Pick Plus Rating From The                   March 30, 2016 Press
                    Insurance Institute For Highway Safety – 2016 Optima is First Kia to Earn the           Release
                    Prestigious Safety Award Under New, More Rigorous Standards

                    The rating reflects top scores in each of five crashworthiness tests as well as the
                    integration of active safety technology to aid in crash prevention. The 2016
                    Optima earned “good” crashworthiness ratings and a superior rating for the
                    optional front-crash prevention system.
Optima 2017         Optima features advanced safety systems designed to give you peace of mind              Kia Optima 2017 Vehicle
                    every time you drive.                                                                   Brochure

                    Advanced engineering for your peace of mind – At Kia, the process of improving
                    all aspects of safety is relentless. As a result, continuous engineering advances and
                    breakthroughs in material design have led to Optima’s exceptionally strong body
                    construction, strategically placed airbags, and advanced sensors, all of which help
                    to increase your protection

                    An advanced airbag system helps protect driver and passengers with dual front,
                    front seat-mounted side, and full-length side curtain airbags and is complemented
                    by a driver’s knee airbag. This advanced system monitors the severity of certain
                    impacts, the presence of a front passenger and seat-belt use, and then controls
                    airbag inflation accordingly.




1992112.2
                                                              Ex. 7 - Page 10
                Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 12 of 20 Page ID
                                                   #:2216
                                                                           Kia Class Vehicle Safety Advertisements




                                                                Kia

Make        Model   Representation re: Class Vehicle Safety                                             Source
            Year
Optima 2017         2017 Kia Optima Receives Top Safety Pick Plus Rating From The Insurance             June 1, 2017 Press Release
                    Institute For Highway Safety 2017

                    [T]he 2017 Optima, has earned the highest designation possible – Top Safety Pick
                    Plus (TSP+) – from the Insurance Institute for Highway Safety (IIHS) for vehicles
                    built after March 2017 when equipped with optional front crash prevention and
                    LED headlights with High Beam Assist.




1992112.2
                                                           Ex. 7 - Page 11
                Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 13 of 20 Page ID
                                                   #:2217
                                                                           Kia Class Vehicle Safety Advertisements




                                                                  Kia

Make        Model   Representation re: Class Vehicle Safety                                                 Source
            Year
Optima 2018         Dedicated to making safety a top priority – Optima’s technologically advanced           Kia Optima 2018 Vehicle
                    systems are engineered to give you greater confidence on the road and help you          Brochure
                    maintain control, even in harsh road conditions and in some emergency situations.
                    In addition, these systems are designed to function automatically, leaving you free
                    to focus on safe driving.

                    2017 Top Safety Pick

                    NHTSA Overall 5-Star Crash Safety Rating

                    Advanced engineering for your peace of mind – At Kia, the process of improving
                    all aspects of safety is relentless. As a result, continuous engineering advances and
                    breakthroughs in material design have led to Optima’s exceptionally strong body
                    construction, strategically placed airbags, and advanced sensors, all of which help
                    to increase your peace of mind.

                    Advanced Airbag System – An advanced airbag system helps protect driver and
                    passengers with dual front, front seat-mounted side, and full-length side curtain
                    airbags and is complemented by a driver’s knee airbag.




1992112.2
                                                             Ex. 7 - Page 12
                Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 14 of 20 Page ID
                                                   #:2218
                                                                           Kia Class Vehicle Safety Advertisements




                                                                  Kia

Make        Model   Representation re: Class Vehicle Safety                                                Source
            Year
Optima 2019         At Kia, the priority is always on improving all aspects of safety.                     Kia 2019 Vehicle
                                                                                                           Guidebook for Optima,
                    Advanced Airbag System – Dual front, front seat-mounted side, and full-length          Optima Hybrid, Optima
                    side curtain airbags help protect driver and passengers                                Plug-In Hybrid

                    2018 Top Safety Pick

                    NHTSA Overall 5-Star Crash Safety Rating


Optima 2019         Enhanced protection for more Peace Of Mind                                             Kia 2019 Vehicle
                                                                                                           Guidebook for Optima
                    Advanced sensor systems, strategically placed airbags and breakthroughs in
                    material design that have led to stronger body construction are just a few of the
                    ways Kia never stops working to help maximize your protection.
Optima 2019         Kia Is Among Top Three Brands With Most 2019 IIHS Safety Awards Following              December 12, 2018 Press
                    Stricter Crash Standards                                                               Release

                    All-new 2019 Forte is among five Kia models to receive 2019 IIHS Top Safety
                    Pick Plus designation when equipped with front crash prevention and specific
                    headlights

                    The IIHS safety awards are highly regarded by today’s consumers, and we see
                    these latest accolades as validation of Kia’s dedication to its customers and to the
                    continuous efforts to build better and safer vehicles




1992112.2
                                                             Ex. 7 - Page 13
                Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 15 of 20 Page ID
                                                   #:2219
                                                                           Kia Class Vehicle Safety Advertisements




                                                                  Kia

Make        Model   Representation re: Class Vehicle Safety                                              Source
            Year
Optima 2020         Safety Never Takes A Day Off.                                                        Kia Optima 2020 Vehicle
                                                                                                         Brochure
                    At Kia, the priority is always on improving all aspects of safety. Advanced sensor
                    systems, strategically placed airbags, and breakthroughs in materials and design
                    that have led to strong body construction are just a few of the ways we never stop
                    working to increase your protection.

                    Safety Insurance Institute For Highway Safety 2019 IIHS Top Safety Pick +

                    Advanced Airbag System – Dual front, front seat-mounted
                    side, and full-length side curtain airbags help protect driver and passengers.
Optima 2011         Prepared For The Unexpected – Advanced safety systems are included to help           Optima Hybrid 2011
Hybrid              provide you with peace of mind. Features such as front active headrests,             Vehicle Brochure
                    seat-belt pretensioners, dual front airbags, front-seat-mounted side airbags and
                    side curtain airbags are engineered to help minimize injury when an accident is
                    unavoidable.




1992112.2
                                                             Ex. 7 - Page 14
                Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 16 of 20 Page ID
                                                   #:2220
                                                                           Kia Class Vehicle Safety Advertisements




                                                                  Kia

Make        Model   Representation re: Class Vehicle Safety                                                Source
            Year
Optima 2012         With world-class engineering, outstanding performance and advanced safety              Kia Optima Series 2012
Hybrid              systems, the 2012 Kia Optima gives you good reason to be passionate about              Brochure
                    driving a midsize sedan.

                    2011 Top Safety Pick

                    Prepare for the unexpected. Optima’s safety systems are designed to help
                    minimize injury when a traffic accident is unavoidable. The front seat belts feature
                    height-adjustable anchors and pretensioners. Dual front airbags, front-seat-
                    mounted side airbags and side curtain airbags are managed by an advanced sensor
                    system. Optima wraps all of this — and you — in a protective, high-strength steel-
                    reinforced body.

                    Airbag & Seat-Belt Sensors This advanced system monitors the severity of an
                    impact, the presence of a front passenger and seat-belt use, and then controls
                    airbag inflation accordingly.
Optima 2012         2012 Kia Optima Hybrid – Brand's First Hybrid in the U.S. Returns with Class-          September 26, 2011 Press
Hybrid              Leading Fuel Efficiency, Advanced Technology and Eye-Catching                          Release
                    Style

                    The 2012 Optima Hybrid is equipped with a high level of standard safety features.
                    All trims come outfitted with driver and passenger advanced front airbags, front
                    seat-mounted side airbags, first and second row side curtain airbags…




1992112.2
                                                             Ex. 7 - Page 15
                Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 17 of 20 Page ID
                                                   #:2221
                                                                           Kia Class Vehicle Safety Advertisements




                                                                  Kia

Make        Model   Representation re: Class Vehicle Safety                                                Source
            Year
Optima 2013         2013 Kia Optima Hybrid – Updated 2013 Optima Hybrid Powertrain Improves                March 7, 2013 Press
Hybrid              Performance and Efficiency                                                             Release

                    Advanced Safety Features – The 2013 Optima Hybrid is equipped with an
                    impressive array of standard safety equipment. All trims come outfitted with
                    driver and passenger advanced front airbags, front seat-mounted side airbags, full-
                    length side curtain airbags…


Optima 2014         Designed to help protect driver and passengers.                                        Kia Optima Hybrid 2014
Hybrid                                                                                                     Vehicle Brochure
                    Optima is equipped with passive safety systems designed to help minimize injury
                    when certain traffic accidents are unavoidable. An advanced airbag system helps
                    protect driver and passengers with dual front, front seat-mounted side, and full-
                    length side curtain airbags.

                    Air Bag & Seat Belt sensors this advanced system monitors the severity of certain
                    impacts, the presence of a front passenger and seat belt use, and then controls
                    airbag inflation accordingly.
Optima 2015         Advanced safety systems – Optima Hybrid models come with a full complement             Kia Optima Hybrid 2015
Hybrid              of standard safety systems, including six airbags.                                     Brochure

Optima 2016         Advanced Safety Systems – Optima Hybrid models come with a full complement             Kia Optima Hybrid 2016
Hybrid              of standard safety systems, including six airbags, four-wheel anti-lock disc brakes,   Brochure
                    Electronic Stability Control (ESC) and a panic Brake Assist System (BAS).




1992112.2
                                                             Ex. 7 - Page 16
                   Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 18 of 20 Page ID
                                                      #:2222
                                                                              Kia Class Vehicle Safety Advertisements




                                                                    Kia

Make        Model     Representation re: Class Vehicle Safety                                                Source
            Year
Optima 2016           2016 Optima Hybrid Overview – Hybrid Version of Kia’s Best-Selling Nameplate           November 6, 2015 Press
Hybrid                Maintains Style, Efficiency                                                            Release

                      In addition to the Hybrid’s design, performance and efficiency, it comes standard
                      with a variety of safety features. Both trims offer standard driver and passenger
                      advanced front airbags, front seat mounted side airbags, front and rear side curtain
                      airbags . . .
Sedona      2011      Kia Sedona Named “Best Minivan For The Money” For 2011 By U.S. News &                  January 27, 2011 Press
                      World Report                                                                           Release

                      Sedona commended for impressive value and long list of standard convenience
                      and safety features.

                      Four-time recipient of the “Top Safety Pick” award and proclaimed the “safest
                      minivan ever tested” by the Insurance Institute for Highway Safety (IIHS), the Kia
                      Sedona has been named the “Best Minivan for the Money” for 2011 by U.S. News
                      & World Report. Sedona took top honors within its class for offering consumers
                      an outstanding value and garnering critical acclaim.




1992112.2
                                                               Ex. 7 - Page 17
                   Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 19 of 20 Page ID
                                                      #:2223
                                                                              Kia Class Vehicle Safety Advertisements




                                                                    Kia

Make        Model     Representation re: Class Vehicle Safety                                              Source
            Year
Sedona      2012      The ideal minivan for families on the go – A smarter way to take on the world.       Kia Sedona 2012 Vehicle
                      The 2012 Sedona is the perfect minivan to help your family enjoy life from dawn      Brochure
                      to dusk and beyond . . . Sophisticated active and passive safety systems help
                      provide protection and peace of mind.

                      Designed to protect driver and passengers . . . Sedona is equipped with a range of
                      passive safety systems. Six airbags placed throughout the cabin are designed to
                      help protect occupants in certain collisions. They include dual front advanced,
                      dual front seat-mounted side, and full-length side-curtain airbags. the advanced
                      front airbag system monitors the severity of a frontal impact, the presence of a
                      front passenger and seat-belt use, and then controls airbag inflation accordingly.
Sedona      2012      2012 Kia Sedona Minivan's Class-Leading Safety Features Offers Buyers Peace of September 26, 2011 Press
                      Mind                                                                           Release

                      2012 Sedona continues to deliver impressive value and long list of standard
                      convenience and safety features.

                      Sedona offers consumers invaluable protection provided by an extensive list of
                      standard safety features on the 2012 model, including six standard airbags, dual
                      advanced front and front seat-mounted side air bags, full-length side curtain air
                      bags for all three seating rows…




1992112.2
                                                               Ex. 7 - Page 18
                   Case 2:19-ml-02905-JAK-FFM Document 119-10 Filed 05/26/20 Page 20 of 20 Page ID
                                                      #:2224
                                                                              Kia Class Vehicle Safety Advertisements




                                                                     Kia

Make        Model     Representation re: Class Vehicle Safety                                              Source
            Year
Sedona      2014      Sedona is also equipped with sophisticated active and passive safety systems that    Kia Sedona 2014 Vehicle
                      help provide protection and peace of mind.                                           Brochure

                      Peace of mind – Advanced active and passive safety systems include electronic
                      Stability Control (eSC), a Brake Assist System (BAS) and an advanced airbag
                      system including full-length side-curtain airbags.

                      Designed to protect drive and passenger

                      Sedona is equipped with a range of passive safety systems. Six airbags placed
                      throughout the cabin are designed to help protect occupants in certain collisions.
                      They include dual front advanced, dual front seat-mounted side, and full-length
                      side-curtain airbags. the advanced front airbag system monitors the severity of a
                      frontal impact, the presence of a front passenger and seat-belt use, and then
                      controls airbag inflation accordingly.




1992112.2
                                                                Ex. 7 - Page 19
